[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                    Oct. 16, 2009
                                 No. 09-11469                     THOMAS K. KAHN
                             Non-Argument Calendar                    CLERK
                           ________________________

                             Agency No. A070-885-741

JIA ZHEN CHEN,
a.k.a. Chen JiaZhen,

                                                                          Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.


                           ________________________

                       Petition for Review of a Decision of the
                            Board of Immigration Appeals
                            _________________________

                                 (October 16, 2009)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Jia Zhen Chen is a native and citizen of China. In July 2002, the Board of
Immigration Appeals (“BIA”) affirmed the decision of an Immigration Judge (“IJ”)

denying Chen’s application for asylum, withholding of removal under the

Immigration and Nationality Act (“INA”), and relief under the U.N. Convention

Against Torture (“CAT”) and ordering his deportation. In August 2008, Chen

moved the BIA to reopen and a motion to stay deportation proceedings pending the

adjudication of his motion to reopen. The BIA denied his motion to reopen. Chen

now petitions this court for review of the BIA’s decision.

      We review the denial of a motion to reopen for an abuse of discretion. Anin

v. Reno, 188 F.3d 1273, 1276 (11th Cir. 1999). Judicial review is limited to

determining “whether there has been an exercise of administrative discretion and

whether the matter of exercise has been arbitrary or capricious.” Garcia-Mir v.

Smith, 766 F.2d 1478, 1490 (11th Cir. 1985) (quotation omitted). Motions to

reopen are disfavored, especially in a removal proceeding, “where, as a general

matter, every delay works to the advantage of the deportable alien who wishes

merely to remain in the United States.” INS v. Doherty, 502 U.S. 314, 323, 112
S. Ct. 719, 724-25, 116 L. Ed. 2d 823 (1992).

      Generally, an alien may file only one motion to reopen and that motion must

be filed no later than 90 days after the date on which the final administrative

decision was rendered in the proceeding sought to be reopened. 8 C.F.R.

§ 1003.2(c)(2); INA § 240(c)(7)(A) and (C)(i), 8 U.S.C. § 1229a(c)(7)(A) and
                                           2
(C)(i). This 90-day requirement is “mandatory and jurisdictional, and, therefore, it

is not subject to equitable tolling.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1150

(11th Cir. 2005). However, the 90-day deadline does not apply if the motion is

based on evidence of changed country conditions in the home country that could

not have been produced at the previous hearing. 8 C.F.R. § 1003.2(c)(3)(ii); INA

§ 240(c)(7)(C)(ii), 8 U.S.C. §1229a(c)(7)(C)(ii). To meet this exception, a movant

must show material evidence that was not available and could not have been

discovered or presented at the previous hearing. Id. An alien who attempts to

show that the evidence is material bears a heavy burden and must present evidence

that satisfies the BIA that, if the proceedings were reopened, the new evidence

likely would change the result in the case. Ali v. U.S. Att’y Gen., 443 F.3d 804,

813 (11th Cir. 2006). “[C]hanged personal circumstances do not meet the standard

for a petition to reopen.” Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1258 (11th Cir.

2009). It is within the BIA’s discretion

      to deny a motion to reopen for at least three reasons: 1) failure to
      establish a prima facie case of eligibility for asylum or withholding of
      removal; 2) failure to introduce evidence that was material and
      previously unavailable; and 3) a determination that despite the alien's
      statutory eligibility for relief, he or she is not entitled to a favorable
      exercise of discretion.

Li v.U.S. Att’y Gen., 488 F.3d 1371, 1374-75 (11th Cir. 2007) (quotation and

alteration omitted).

                                           3
          Chen based his asylum application, which he filed in 1993,1 on his violation

of China’s one-child policy. He based his motion to reopen on an entirely different

ground – his Christian religion and allegations of China’s worsening treatment of

Christians. He concedes that his motion to reopen was untimely, but argues that it

should have been granted because he presented evidence of a material change in

country conditions regarding China’s treatment of Christians since he filed his

asylum application. The BIA was not convinced and therefore denied his motion

to reopen. We find no abuse of discretion in the BIA’s ruling and therefore deny

Chen’s petition.

          PETITION DENIED.




          1
              Chen unlawfully entered the United States in 1990 somewhere along the Mexican
border.
                                                  4